    Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 1 of 53




           IN THE UNITED STATES DISTRICT COURT
        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDWARD A. WILLIAMS                            :
            Plaintiff                         :    Docket No. 17-CV-2641
                                              :
             v.                               :    Honorable Robert F. Kelly
                                              :
JEFFERSON B. SESSIONS III, et al.             :
                                              :
                    Defendants                :

           PLAINTIFF’S RESPONSE TO DEFENDANTS’
         STATEMENT OF UNDISPUTED MATERIAL FACTS



      Pursuant to Local Rule 56.1, Plaintiff Edward Williams hereby

submits the following response to Defendants’ statement of material facts in

support of their motion for summary judgment.

      Preliminarily, Plaintiff Williams notes that this response is solely

designed to respond to Defendants’ statement of undisputed material facts

by identifying, which of the factual grounds for Defendants’ motion are

disputed. In light of Plaintiff Williams’ separate motion for summary

judgment, the use of the word “disputed,” “denied” or similar references

herein should not be construed to mean that Plaintiff Williams believes that

there are genuine issues of fact that would necessitate a trial. Rather, such

language simply means that Plaintiff Williams disputes Defendants’
    Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 2 of 53




statement regarding that matter. Plaintiff Williams maintains his position

that there are no genuine issues of material fact with respect to the grounds

entitling Plaintiff Williams to summary judgment and responds as follows:

   1. Denied as stated. It is admitted that Mr. Williams pled guilty and paid

        a small fine to a summary charge of retail theft in 1988, which

        involved him taking a $2.00 bottle of hair gel as a fraternity pledging

        requirement. (Def. Exhibit A, Williams Dep. 24 – 25).




   2. Admitted.

   3. Admitted.

   4.
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 3 of 53




 5. Admitted.

 6.




 7.




 8. Admitted.

 9. Admitted.

10. Admitted.

11. Admitted.

12. Plaintiff objects to the consideration of the records as they constitute

      hearsay. In the event the Court overrules his objection, Plaintiff denies
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 4 of 53




    it as stated. As Mr. Williams testified, he disputes that he was

    swerving and weaving on the wrong side of the road and admitted to

    the officer, when asked, that he had been drinking. (Def. Exhibit A,

    Williams Dep. 65).

13. Plaintiff objects to the consideration of the records as they constitute

    hearsay. In the event the Court overrules his objection, Plaintiff denies

    it as stated. (Def. Exhibit A, Williams Dep. 65).

14. Denied as stated. Plaintiff testified that he had approximately eight

    beers over a five-hour period of time, prior to his arrest. (Def. Exhibit

    A, Williams Dep. 63).

15. Admitted.

16. Denied as stated. Pursuant to 75 Pa.C.S. § 3804(c)(2)(i), the

    sentencing judge lacked any discretion in imposing a sentence of less

    than 90 days. See, Holloway v. Sessions, 1:17-CV-81, 2018 WL

    4699974, at *4 (M.D. Pa. Sept. 28, 2018)(acknowledging that a

    sentencing judge in Pennsylvania, pursuant to Section 3804(c)(2),

    lacks discretion to impose a sentence of less than 90 days and

    declaring “[w]ithout discounting the significance of 90 days’

    imprisonment, Holloway’s sentence was relatively minor as compared

    to both the threshold term of imprisonment of more than one year
      Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 5 of 53




        defined in 18 U.S.C. § 922(g), and the maximum possible punishment

        of five years’ imprisonment he faced under Pennsylvania law). It is

        admitted that Plaintiff served the 90 days on house arrest; however, it

        is denied that he would have had to serve the 90 days in prison, absent

        his medical condition, as sentencing judges retain authority to grant

        house arrest absent a medical condition1 and to also grant work

        release, 2 as was done in Holloway.

    17. Admitted.

    18. Denied as stated. Plaintiff no longer consumes alcohol, save for the

        occasional glass of wine with dinner or champagne at home on New

        Year’s Eve with his family. (Plaintiff’s Statement of Material Facts, ¶

        5; Def. Exhibit A, Williams Dep. 35).

    19. Denied as stated. First and foremost, Mr. Williams believed that he

        had been convicted of a misdemeanor of the second degree, as

        reflected on his court docket sheet (see, Def. Exhibit A, Williams

        Dep., Exhibit 5 (marked MCP-000006) reflecting under Final

        Disposition “M2” 3), which would not have triggered a prohibition


1
  See, 42 Pa.C.S. §§ 9763, 9804; 37 Pa. Code § 451.52.
2
  See, 75 Pa.C.S. § 3813. See, Holloway, 2018 WL 4699974, at *4 (declaring that a
“sentencing judge has discretion to assign an individual convicted of a DUI offense to a
daytime work release program”)
3
  See also, the print date of “1/16/2018” reflecting that the Court still had Mr. Williams’
conviction listed as an misdemeanor of the second degree on January 16, 2018, when the
    Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 6 of 53




       under 18 U.S.C. § 922(g)(1), as it was a state law misdemeanor crime

       that could not have been punished by more than two years in jail. See,

       18 Pa.C.S. § 106(b)(2). Moreover, Plaintiff was never informed that

       he was prohibited from purchasing, possessing and utilizing firearms

       and ammunition as a result of his 2004 DUI conviction until

       November 5, 2015, when he was informed of such by the

       undersigned. (Plaintiff’s Statement of Material Facts, ¶¶ 10, 17).




                    After becoming aware that he was prohibited after the

       undersigned’s discussion with him on November 5, 2015, Mr.

       Williams immediately divested himself of all firearms and

       ammunition and refrained from acquiring any firearms or

       ammunition. (Plaintiff’s Statement of Material Facts, ¶¶ 20 – 22;

docket was printed. In fact, the undersigned on November 7, 2018 printed a new copy of
the docket, which still reflects the Final Disposition as an “M2”. See, Exhibit M,
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 7 of 53




      Def. Exhibit A, Williams Dep. 16 – 17, 19). By way of further

      response, while Mr. Williams was on probation, the Pennsylvania

      State Police and Bureau of Alcohol, Tobacco, Firearms and

      Explosives told him that he could continue to work for a federal

      firearms licensee, where he sold firearms (Def. Exhibit A, Williams

      Dep. 19) and approved him for purchases of firearms (Def. Exhibit A,

      Williams Dep. 77; Exhibit L to Plaintiff’s Motion for Summary

      Judgment, Williams Dep. 79). Moreover, Mr. Colosimo testified that

      he inquired of ATF and the City, as to whether Mr. Williams was

      prohibited and ATF and the City told him that Mr. Williams was fine

      in continuing in his job duties, including possessing firearms and

      ammunition, after performing a background check on Mr. Williams.

      (Exhibit N to Plaintiff’s Motion for Summary Judgment, Colosimo

      Dep. 30 – 32).

20. Admitted.

21.
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 8 of 53




22. Denied as stated. The Pennsylvania State Police and Bureau of

    Alcohol, Tobacco, Firearms and Explosives told Mr. Williams that he

    could continue to work for a federal firearms licensee, where he sold

    firearms and acted as a firearm instructor (Def. Exhibit A, Williams

    Dep. 19) and approved him for purchases of firearms (Def. Exhibit A,

    Williams Dep. 77; Exhibit L to Plaintiff’s Motion for Summary

    Judgment, Williams Dep. 79). Moreover, Mr. Colosimo testified that

    he inquired of ATF and the City, as to whether Mr. Williams was

    prohibited and ATF and the City told him that Mr. Williams was fine

    in continuing in his job duties, including possessing firearms and

    ammunition, after performing a background check on Mr. Williams.

    (Exhibit N to Plaintiff’s Motion for Summary Judgment, Colosimo

    Dep. 30 – 32).

23. Admitted. By way of further response, the Pennsylvania State Police

    and Bureau of Alcohol, Tobacco, Firearms and Explosives told Mr.

    Williams that he could continue to work for a federal firearms

    licensee, where he sold firearms and acted as a firearm instructor
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 9 of 53




    (Def. Exhibit A, Williams Dep. 19) and approved him for purchases

    of firearms (Def. Exhibit A, Williams Dep. 77; Exhibit L to Plaintiff’s

    Motion for Summary Judgment, Williams Dep. 79). Moreover, Mr.

    Colosimo testified that he inquired of ATF and the City, as to whether

    Mr. Williams was prohibited and ATF and the City told him that Mr.

    Williams was fine in continuing in his job duties, including possessing

    firearms and ammunition, after performing a background check on

    Mr. Williams. (Exhibit N to Plaintiff’s Motion for Summary

    Judgment, Colosimo Dep. 30 – 32).

24. Admitted. By way of further response, the Pennsylvania State Police

    and Bureau of Alcohol, Tobacco, Firearms and Explosives told Mr.

    Williams that he could continue to work for a federal firearms

    licensee, where he sold firearms and acted as a firearm instructor

    (Def. Exhibit A, Williams Dep. 19) and approved him for purchases

    of firearms (Def. Exhibit A, Williams Dep. 77; Exhibit L to Plaintiff’s

    Motion for Summary Judgment, Williams Dep. 79). Moreover, Mr.

    Colosimo testified that he inquired of ATF and the City, as to whether

    Mr. Williams was prohibited and ATF and the City told him that Mr.

    Williams was fine in continuing in his job duties, including possessing

    firearms and ammunition, after performing a background check on
 Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 10 of 53




    Mr. Williams. (Exhibit N to Plaintiff’s Motion for Summary

    Judgment, Colosimo Dep. 30 – 32).

25. Admitted. By way of further response, the Pennsylvania State Police

    and Bureau of Alcohol, Tobacco, Firearms and Explosives told Mr.

    Williams that he could continue to work for a federal firearms

    licensee, where he sold firearms and acted as a firearm instructor

    (Def. Exhibit A, Williams Dep. 19) and approved him for purchases

    of firearms (Def. Exhibit A, Williams Dep. 77; Exhibit L to Plaintiff’s

    Motion for Summary Judgment, Williams Dep. 79). Moreover, Mr.

    Colosimo testified that he inquired of ATF and the City, as to whether

    Mr. Williams was prohibited and ATF and the City told him that Mr.

    Williams was fine in continuing in his job duties, including possessing

    firearms and ammunition, after performing a background check on

    Mr. Williams. (Exhibit N to Plaintiff’s Motion for Summary

    Judgment, Colosimo Dep. 30 – 32).

26. Denied as stated. The Pennsylvania State Police and Bureau of

    Alcohol, Tobacco, Firearms and Explosives told Mr. Williams that he

    could continue to work for a federal firearms licensee, where he sold

    firearms and acted as a firearm instructor (Def. Exhibit A, Williams

    Dep. 19) and approved him for purchases of firearms (Def. Exhibit A,
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 11 of 53




    Williams Dep. 77; Exhibit L to Plaintiff’s Motion for Summary

    Judgment, Williams Dep. 79). Moreover, Mr. Colosimo testified that

    he inquired of ATF and the City, as to whether Mr. Williams was

    prohibited and ATF and the City told him that Mr. Williams was fine

    in continuing in his job duties, including possessing firearms and

    ammunition, after performing a background check on Mr. Williams.

    (Exhibit N to Plaintiff’s Motion for Summary Judgment, Colosimo

    Dep. 30 – 32).

27. Denied as stated. It is admitted that occasionally Mr. Williams was

    responsible for ensuring that the purchaser filled out the requisite

    paperwork and for performing the background check on the purchaser.

    (Exhibit L to Plaintiff’s Motion for Summary Judgment, Williams

    Dep. 85 – 87). It is denied that Mr. Williams was required to perform

    any further duty in relation to the purchase and/or transfer of a

    firearm. Id. To the extent the Defendants’ statement implies that Mr.

    Williams was to know whether an individual was prohibited or not, as

    testified to by Mr. Colosimo, Mr. Williams was to rely on the PICS

    and NICS background check system to determine if an individual was

    prohibited. (See, Exhibit N, Colosimo Dep. 57).

28. Denied as stated. It is admitted that occasionally Mr. Williams was
 Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 12 of 53




      responsible for ensuring that the purchaser filled out the requisite

      paperwork and for performing the background check on the purchaser.

      (Exhibit L to Plaintiff’s Motion for Summary Judgment, Williams

      Dep. 85 – 87). It is denied that Mr. Williams was required to perform

      any further duty in relation to the purchase and/or transfer of a

      firearm. Id.

29. Denied. In response to Attorney Scichitano’s question of “I’m asking

      whether Mr. Williams told you that he understood that he could not

      own a firearm?”, Mr. Colosimo answered “No.” (Exhibit N to

      Plaintiff’s Motion for Summary Judgment, Colosimo Dep. 40).

30.




31. Denied. First and foremost, Mr. Williams believed that he had been

      convicted of a misdemeanor of the second degree, as reflected on his
      Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 13 of 53




          court docket sheet (see, Def. Exhibit A, Williams Dep., Exhibit 5

          (marked MCP-000006) reflecting under Final Disposition “M2” 4),

          which would not have triggered a prohibition under 18 U.S.C. §

          922(g)(1), as it was a state law misdemeanor crime that could not

          have been punished by more than two years in jail. See, 18 Pa.C.S. §

          106(b)(2). Moreover, Plaintiff was never informed that he was

          prohibited from purchasing, possessing and utilizing firearms and

          ammunition as a result of his 2004 DUI conviction until November 5,

          2015, when he was informed of such by the undersigned. (Plaintiff’s

          Statement of Material Facts, ¶¶ 10, 17).




                                                      After becoming aware

          that he was prohibited after the undersigned’s discussion with him on

          November 5, 2015, Mr. Williams immediately divested himself of all


4
    See Fn. 3, supra.
 Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 14 of 53




    firearms and ammunition and refrained from acquiring any firearms or

    ammunition. (Id. ¶¶ 20 – 22; Def. Exhibit A, Williams Dep. 16 – 17,

    19). By way of further response, while Mr. Williams was on

    probation, the Pennsylvania State Police and Bureau of Alcohol,

    Tobacco, Firearms and Explosives told him that he could continue to

    work for a federal firearms licensee, where he sold firearms (Def.

    Exhibit A, Williams Dep. 19) and approved him for purchases of

    firearms (Def. Exhibit A, Williams Dep. 77; Exhibit L to Plaintiff’s

    Motion for Summary Judgment, Williams Dep. 79). Additionally, Mr.

    Colosimo testified that he inquired of ATF and the City, as to whether

    Mr. Williams was prohibited and ATF and the City told him that Mr.

    Williams was fine in continuing in his job duties, including possessing

    firearms and ammunition, after performing a background check on

    Mr. Williams. (Exhibit N to Plaintiff’s Motion for Summary

    Judgment, Colosimo Dep. 30 – 32).

32. Admitted.

33. Denied. First and foremost, Mr. Williams believed that he had been

    convicted of a misdemeanor of the second degree, as reflected on his

    court docket sheet (see, Def. Exhibit A, Williams Dep., Exhibit 5
      Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 15 of 53




          (marked MCP-000006) reflecting under Final Disposition “M2” 5),

          which would not have triggered a prohibition under 18 U.S.C. §

          922(g)(1), as it was a state law misdemeanor crime that could not

          have been punished by more than two years in jail. See, 18 Pa.C.S. §

          106(b)(2). Moreover, Plaintiff was never informed that he was

          prohibited from purchasing, possessing and utilizing firearms and

          ammunition as a result of his 2004 DUI conviction until November 5,

          2015, when he was informed of such by the undersigned. (Plaintiff’s

          Statement of Material Facts, ¶¶ 10, 17).




                                                      After becoming aware

          that he was prohibited after the undersigned’s discussion with him on

          November 5, 2015, Mr. Williams immediately divested himself of all

          firearms and ammunition and refrained from acquiring any firearms or


5
    See Fn. 3, supra.
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 16 of 53




    ammunition. (Plaintiff’s Statement of Material Facts, ¶¶ 20 – 22;

    Def. Exhibit A, Williams Dep. 16 – 17, 19). By way of further

    response, while Mr. Williams was on probation, the Pennsylvania

    State Police and Bureau of Alcohol, Tobacco, Firearms and

    Explosives told him that he could continue to work for a federal

    firearms licensee, where he sold firearms (Def. Exhibit A, Williams

    Dep. 19) and approved him for purchases of firearms (Def. Exhibit A,

    Williams Dep. 77 Exhibit L to Plaintiff’s Motion for Summary

    Judgment, Williams Dep. 79). Additionally, Mr. Colosimo testified

    that he inquired of ATF and the City, as to whether Mr. Williams was

    prohibited and ATF and the City told him that Mr. Williams was fine

    in continuing in his job duties, including possessing firearms and

    ammunition, after performing a background check on Mr. Williams.

    (Exhibit N to Plaintiff’s Motion for Summary Judgment, Colosimo

    Dep. 30 – 32).

34. Denied as stated. Mr. Williams testified that based on his knowledge

    on May 8, 2018 – which occurred after his discussion with the

    undersigned on November 5, 2015 – that he now knows that his

    statement was false. (Def. Exhibit A, Williams Dep. 82).

35. Denied as stated. First and foremost, Mr. Williams believed that he
      Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 17 of 53




          had been convicted of a misdemeanor of the second degree, as

          reflected on his court docket sheet (see, Def. Exhibit A, Williams

          Dep., Exhibit 5 (marked MCP-000006) reflecting under Final

          Disposition “M2” 6), which would not have triggered a prohibition

          under 18 U.S.C. § 922(g)(1), as it was a state law misdemeanor crime

          that could not have been punished by more than two years in jail. See,

          18 Pa.C.S. § 106(b)(2). Moreover, Plaintiff was never informed that

          he was prohibited from purchasing, possessing and utilizing firearms

          and ammunition as a result of his 2004 DUI conviction until

          November 5, 2015, when he was informed of such by the

          undersigned. (Plaintiff’s Statement of Material Facts, ¶¶ 10, 17).




                        After becoming aware that he was prohibited after the


6
    See Fn. 3, supra.
 Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 18 of 53




    undersigned’s discussion with him on November 5, 2015, Mr.

    Williams immediately divested himself of all firearms and

    ammunition and refrained from acquiring any firearms or

    ammunition. (Plaintiff’s Statement of Material Facts, ¶¶ 20 – 22; Def.

    Exhibit A, Williams Dep. 16 – 17, 19). By way of further response,

    while Mr. Williams was on probation, the Pennsylvania State Police

    and Bureau of Alcohol, Tobacco, Firearms and Explosives told him

    that he could continue to work for a federal firearms licensee, where

    he sold firearms (Def. Exhibit A, Williams Dep. 19) and approved

    him for purchases of firearms (Def. Exhibit A, Williams Dep. 77;

    Exhibit L to Plaintiff’s Motion for Summary Judgment, Williams

    Dep. 79). Additionally, Mr. Colosimo testified that he inquired of

    ATF and the City, as to whether Mr. Williams was prohibited and

    ATF and the City told him that Mr. Williams was fine in continuing in

    his job duties, including possessing firearms and ammunition, after

    performing a background check on Mr. Williams. (Exhibit N to

    Plaintiff’s Motion for Summary Judgment, Colosimo Dep. 30 – 32).

36. Denied as stated. Mr. Williams was only occasionally responsible for

    handling the paperwork. (Exhibit L to Plaintiff’s Motion for Summary

    Judgment, Williams Dep. 85 – 87)
      Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 19 of 53




    37. Admitted. By way of further response, Mr. Williams believed that he

          had been convicted of a misdemeanor of the second degree, as

          reflected on his court docket sheet (see, Def. Exhibit A, Williams

          Dep., Exhibit 5 (marked MCP-000006) reflecting under Final

          Disposition “M2” 7), which would not have triggered a prohibition

          under 18 U.S.C. § 922(g)(1), as it was a state law misdemeanor crime

          that could not have been punished by more than two years in jail. See,

          18 Pa.C.S. § 106(b)(2). Moreover, Plaintiff was never informed that

          he was prohibited from purchasing, possessing and utilizing firearms

          and ammunition as a result of his 2004 DUI conviction until

          November 5, 2015, when he was informed of such by the

          undersigned. (Plaintiff’s Statement of Material Facts, ¶¶ 10, 17).




7
    See Fn. 3, supra.
 Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 20 of 53




               After becoming aware that he was prohibited after the

    undersigned’s discussion with him on November 5, 2015, Mr.

    Williams immediately divested himself of all firearms and

    ammunition and refrained from acquiring any firearms or

    ammunition. (Plaintiff’s Statement of Material Facts, ¶¶ 20 – 22; Def.

    Exhibit A, Williams Dep. 16 – 17, 19). By way of further response,

    while Mr. Williams was on probation, the Pennsylvania State Police

    and Bureau of Alcohol, Tobacco, Firearms and Explosives told him

    that he could continue to work for a federal firearms licensee, where

    he sold firearms (Def. Exhibit A, Williams Dep. 19) and approved

    him for purchases of firearms (Def. Exhibit A, Williams Dep. 77;

    Exhibit L to Plaintiff’s Motion for Summary Judgment, Williams

    Dep. 79). Additionally, Mr. Colosimo testified that he inquired of

    ATF and the City, as to whether Mr. Williams was prohibited and

    ATF and the City told him that Mr. Williams was fine in continuing in

    his job duties, including possessing firearms and ammunition, after

    performing a background check on Mr. Williams. (Exhibit N to

    Plaintiff’s Motion for Summary Judgment, Colosimo Dep. 30 – 32).

38. Admitted. By way of further response, Mr. Williams believed that he

    had been convicted of a misdemeanor of the second degree, as
      Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 21 of 53




          reflected on his court docket sheet (see, Def. Exhibit A, Williams

          Dep., Exhibit 5 (marked MCP-000006) reflecting under Final

          Disposition “M2” 8), which would not have triggered a prohibition

          under 18 U.S.C. § 922(g)(1), as it was a state law misdemeanor crime

          that could not have been punished by more than two years in jail. See,

          18 Pa.C.S. § 106(b)(2). Moreover, Plaintiff was never informed that

          he was prohibited from purchasing, possessing and utilizing firearms

          and ammunition as a result of his 2004 DUI conviction until

          November 5, 2015, when he was informed of such by the

          undersigned. (Plaintiff’s Statement of Material Facts, ¶¶ 10, 17).




                        . After becoming aware that he was prohibited after the

          undersigned’s discussion with him on November 5, 2015, Mr.


8
    See Fn. 3, supra.
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 22 of 53




    Williams immediately divested himself of all firearms and

    ammunition and refrained from acquiring any firearms or

    ammunition. (Plaintiff’s Statement of Material Facts, ¶¶ 20 – 22; Def.

    Exhibit A, Williams Dep. 16 – 17, 19). By way of further response,

    while Mr. Williams was on probation, the Pennsylvania State Police

    and Bureau of Alcohol, Tobacco, Firearms and Explosives told him

    that he could continue to work for a federal firearms licensee, where

    he sold firearms (Def. Exhibit A, Williams Dep. 19) and approved

    him for purchases of firearms (Def. Exhibit A, Williams Dep. 77;

    Exhibit L to Plaintiff’s Motion for Summary Judgment, Williams

    Dep. 79). Additionally, Mr. Colosimo testified that he inquired of

    ATF and the City, as to whether Mr. Williams was prohibited and

    ATF and the City told him that Mr. Williams was fine in continuing in

    his job duties, including possessing firearms and ammunition, after

    performing a background check on Mr. Williams. (Exhibit N to

    Plaintiff’s Motion for Summary Judgment, Colosimo Dep. 30 – 32).

39. Admitted.

40. Denied as stated. First and foremost, Mr. Williams believed that he

    had been convicted of a misdemeanor of the second degree, as

    reflected on his court docket sheet (see, Def. Exhibit A, Williams
      Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 23 of 53




          Dep., Exhibit 5 (marked MCP-000006) reflecting under Final

          Disposition “M2” 9), which would not have triggered a prohibition

          under 18 U.S.C. § 922(g)(1), as it was a state law misdemeanor crime

          that could not have been punished by more than two years in jail. See,

          18 Pa.C.S. § 106(b)(2). Moreover, Plaintiff was never informed that

          he was prohibited from purchasing, possessing and utilizing firearms

          and ammunition as a result of his 2004 DUI conviction until

          November 5, 2015, when he was informed of such by the

          undersigned. (Plaintiff’s Statement of Material Facts, ¶¶ 10, 17).




                        After becoming aware that he was prohibited after the

          undersigned’s discussion with him on November 5, 2015, Mr.

          Williams immediately divested himself of all firearms and


9
    See Fn. 3, supra.
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 24 of 53




    ammunition and refrained from acquiring any firearms or

    ammunition. (Plaintiff’s Statement of Material Facts, ¶¶ 20 – 22; Def.

    Exhibit A, Williams Dep. 16 – 17, 19). By way of further response,

    while Mr. Williams was on probation, the Pennsylvania State Police

    and Bureau of Alcohol, Tobacco, Firearms and Explosives told him

    that he could continue to work for a federal firearms licensee, where

    he sold firearms (Def. Exhibit A, Williams Dep. 19) and approved

    him for purchases of firearms (Def. Exhibit A, Williams Dep. 77;

    Exhibit L to Plaintiff’s Motion for Summary Judgment, Williams

    Dep. 79). Additionally, Mr. Colosimo testified that he inquired of

    ATF and the City, as to whether Mr. Williams was prohibited and

    ATF and the City told him that Mr. Williams was fine in continuing in

    his job duties, including possessing firearms and ammunition, after

    performing a background check on Mr. Williams. (Exhibit N to

    Plaintiff’s Motion for Summary Judgment, Colosimo Dep. 30 – 32).

41. Denied as stated. First and foremost, Mr. Williams believed that he

    had been convicted of a misdemeanor of the second degree, as

    reflected on his court docket sheet (see, Def. Exhibit A, Williams

    Dep., Exhibit 5 (marked MCP-000006) reflecting under Final
      Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 25 of 53




          Disposition “M2” 10), which would not have triggered a prohibition

          under 18 U.S.C. § 922(g)(1), as it was a state law misdemeanor crime

          that could not have been punished by more than two years in jail. See,

          18 Pa.C.S. § 106(b)(2). Moreover, Plaintiff was never informed that

          he was prohibited from purchasing, possessing and utilizing firearms

          and ammunition as a result of his 2004 DUI conviction until

          November 5, 2015, when he was informed of such by the

          undersigned. (Plaintiff’s Statement of Material Facts, ¶¶ 10, 17).




                         After becoming aware that he was prohibited after the

          undersigned’s discussion with him on November 5, 2015, Mr.

          Williams immediately divested himself of all firearms and

          ammunition and refrained from acquiring any firearms or


10
     See Fn. 3, supra.
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 26 of 53




    ammunition. (Plaintiff’s Statement of Material Facts, ¶¶ 20 – 22; Def.

    Exhibit A, Williams Dep. 16 – 17, 19). By way of further response,

    while Mr. Williams was on probation, the Pennsylvania State Police

    and Bureau of Alcohol, Tobacco, Firearms and Explosives told him

    that he could continue to work for a federal firearms licensee, where

    he sold firearms (Def. Exhibit A, Williams Dep. 19) and approved

    him for purchases of firearms (Def. Exhibit A, Williams Dep. 77;

    Exhibit L to Plaintiff’s Motion for Summary Judgment, Williams

    Dep. 79). Additionally, Mr. Colosimo testified that he inquired of

    ATF and the City, as to whether Mr. Williams was prohibited and

    ATF and the City told him that Mr. Williams was fine in continuing in

    his job duties, including possessing firearms and ammunition, after

    performing a background check on Mr. Williams. (Exhibit N to

    Plaintiff’s Motion for Summary Judgment, Colosimo Dep. 30 – 32).

42. Admitted in part, denied in part. It is admitted that Defendants

    submitted a copy of the conference report as Exhibit E to Defendants’

    Motion for Summary Judgment and that it speaks for itself. Plaintiff

    denies that the Conference Report has any bearing on his Second

    Amendment as-applied challenge and Defendants fail to advise this

    Court that the Transportation Equity Act for the 21st Century, enacted
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 27 of 53




    June 9, 1998, Pub. L. 105-178., lapsed on September 30, 2003, and at

    the time of its lapse, Plaintiff Williams had only been charged with

    one DUI for which he was admitted into the ARD program. (See,

    https://www.fhwa.dot.gov/reauthorization; Plaintiff’s Exhibit A to his

    Motion for Summary Judgment). By way of further response, it is

    informative that the Conference Report only suggests civil penalties

    and does not suggest or imply that constitutional rights should be

    infringed in relation to two or more DUIs in a five-year period. (See,

    Exhibit E to Defendants’ Motion for Summary Judgment). Moreover,

    in relation to those civil penalties, the Conference Report found it was

    a sufficient deterrent to strip an individual of the privilege of driving

    for a one-year period; whereby, the individual’s privilege to drive

    would be restored after that one-year period. (See, Exhibit E to

    Defendants’ Motion for Summary Judgment). Lastly, Defendants

    submitted this identical statement of material fact and conference

    report in Holloway v. Sessions, 1:17-CV-81, 2018 WL 4699974 (M.D.

    Pa. Sept. 28, 2018) (Docs. 61-1 and 61-2), which Chief Judge Conner

    found unpersuasive.

43. Admitted in part, denied in part. It is admitted that Defendants

    submitted a copy of the conference report as Exhibit F to Defendants’
Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 28 of 53




  Motion for Summary Judgment and that it speaks for itself. Plaintiff

  denies that the statement by a single U.S. Representative has any

  bearing on his Second Amendment as-applied challenge, especially

  when her statement only addresses “convicted drunk drivers find[ing]

  their way back behind the wheel of a car” and Plaintiff is not

  challenging in this action any privilege to drive a vehicle. (See,

  Complaint (Doc-1); Exhibit F to Defendants’ Motion for Summary

  Judgment). By way of further response, it is informative that the

  Representative Lowey’s statement only suggests support of civil

  penalties and does not suggest or imply that constitutional rights

  should be infringed in relation to DUIs. (See, Exhibit F to Defendants’

  Motion for Summary Judgment). Moreover, in relation to those civil

  penalties, U.S. Representative Lowey found it was a sufficient

  deterrent to strip an individual of the privilege of driving for a one-

  year period; whereby, the individual’s privilege to drive would be

  restored after that one-year period. (Id.) Lastly, Defendants submitted

  this identical statement of material fact and statement in Holloway v.

  Sessions, 1:17-CV-81, 2018 WL 4699974 (M.D. Pa. Sept. 28, 2018)

  (Docs. 61-1 and 61-2), which Chief Judge Conner found

  unpersuasive.
       Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 29 of 53




     44. Admitted in part, denied in part. It is admitted that Defendants

         submitted a copy of Pennsylvania Representative Harper’s statement

         as Exhibit G to Defendants’ Motion for Summary Judgment and that

         it speaks for itself. Plaintiff denies that the statement by a single PA

         Representative has any bearing on his Second Amendment as-applied

         challenge, especially when Representative Harper’s statement does

         not suggest or imply that constitutional rights should be infringed in

         relation to DUIs. (See, Exhibit G to Defendants’ Motion for Summary

         Judgment). Moreover, the entire General Assembly of Pennsylvania

         has only found it proper to partially strip one’s right to Keep and Bear

         Arms, where the individual is convicted of three DUIs in a five-year

         period and then only in relation to the purchase/transfer of new

         firearms; whereby, the courts are to grant relief from the disability

         after ten years. (See, 18 Pa.C.S §§ 6105(c)(3), (e)(2)). 11 Lastly,

         Defendants submitted this identical statement of material fact and

11
   It also bears noting that if an individual were convicted of three DUIs in a six-year
period, the individual would not be under any state disability. In fact, an individual could
have ten or more DUIs and still not be prohibited under state law, unless three of the
DUIs occurred in a five-year period and if so, the individual would still be permitted to
retain possession of the firearms he/she owned but would simply be prohibited from
purchasing new firearms.
         Furthermore, pursuant to 18 Pa.C.S. § 6105(e)(2), after a period of 10 years from
the date of conviction for the third DUI in a five year period, “the court shall grant such
relief” from the prohibition if the individual petitions the court. Hence, even after being
convicted of three DUIs in a five year period, the Pennsylvania General Assembly has
found that the individual should not be prohibited in perpetuity.
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 30 of 53




    statement in Holloway v. Sessions, 1:17-CV-81, 2018 WL 4699974

    (M.D. Pa. Sept. 28, 2018) (Docs. 61-1 and 61-2), which Chief Judge

    Conner found unpersuasive. More importantly, conversely, Judge

    Conner found persuasive the fact that the Pennsylvania General

    Assembly did not strip an individual of his/her right to keep and bear

    arms as a result of a second DUI and that “the limited circumstances

    under which the Commonwealth prohibits DUI offenders from

    transferring and purchasing new firearms [i.e. Sections 6105(c)(3),

    (e)(2)] suggests that it views Holloway’s offense less seriously than

    defendants claim.” Id. * 5.

45. Admitted in part, denied in part. It is admitted that Defendants

    submitted a copy of Pennsylvania Senator Madigan’s statement as

    Exhibit H to Defendants’ Motion for Summary Judgment and that it

    speaks for itself. Plaintiff denies that the statement by a single PA

    Senator has any bearing on his Second Amendment as-applied

    challenge, especially when Representative Madigan’s statement does

    not suggest or imply that constitutional rights should be infringed in

    relation to DUIs. (See, Exhibit H to Defendants’ Motion for Summary

    Judgment). Moreover, the entire General Assembly of Pennsylvania

    has only found it proper to partially strip one’s right to Keep and Bear
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 31 of 53




    Arms, where the individual is convicted of three DUIs in a five-year

    period and then only in relation to the purchase/transfer of new

    firearms; whereby, the courts are to grant relief from the disability

    after ten years. (See, 18 Pa.C.S §§ 6105(c)(3), (e)(2); Fn. 11, supra).

    Lastly, Defendants submitted this identical statement of material fact

    and statement in Holloway v. Sessions, 1:17-CV-81, 2018 WL

    4699974 (M.D. Pa. Sept. 28, 2018) (Docs. 61-1 and 61-2), which

    Chief Judge Conner found unpersuasive.

46. Admitted in part, denied in part. It is admitted that Defendants

    submitted a copy of Pennsylvania Senator Williams’ statement as

    Exhibit H to Defendants’ Motion for Summary Judgment and that it

    speaks for itself. Plaintiff denies that the statement by a single PA

    Senator has any bearing on his Second Amendment as-applied

    challenge, especially when Representative Williams’ statement does

    not suggest or imply that constitutional rights should be infringed in

    relation to DUIs. (See, Exhibit H to Defendants’ Motion for Summary

    Judgment). Moreover, the entire General Assembly of Pennsylvania

    has only found it proper to partially strip one’s right to Keep and Bear

    Arms, where the individual is convicted of three DUIs in a five-year

    period and then only in relation to the purchase/transfer of new
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 32 of 53




    firearms; whereby, the courts are to grant relief from the disability

    after ten years. (See, 18 Pa.C.S §§ 6105(c)(3), (e)(2); Fn. 11, supra).

    Lastly, Defendants submitted this identical statement of material fact

    and statement in Holloway v. Sessions, 1:17-CV-81, 2018 WL

    4699974 (M.D. Pa. Sept. 28, 2018) (Docs. 61-1 and 61-2), which

    Chief Judge Conner found unpersuasive.

47. Admitted in part, denied in part. It is admitted that Defendants

    submitted a copy of Pennsylvania Senator Dent’s statement as Exhibit

    H to Defendants’ Motion for Summary Judgment and that it speaks

    for itself. Plaintiff denies that the statement by a single PA Senator

    has any bearing on his Second Amendment as-applied challenge,

    especially when Representative Dent’s statement does not suggest or

    imply that constitutional rights should be infringed in relation to

    DUIs. (See, Exhibit H to Defendants’ Motion for Summary

    Judgment). Moreover, the entire General Assembly of Pennsylvania

    has only found it proper to partially strip one’s right to Keep and Bear

    Arms, where the individual is convicted of three DUIs in a five-year

    period and then only in relation to the purchase/transfer of new

    firearms; whereby, the courts are to grant relief from the disability

    after ten years. (See, 18 Pa.C.S §§ 6105(c)(3), (e)(2); Fn. 11, supra).
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 33 of 53




    Lastly, Defendants submitted this identical statement of material fact

    and statement in Holloway v. Sessions, 1:17-CV-81, 2018 WL

    4699974 (M.D. Pa. Sept. 28, 2018) (Docs. 61-1 and 61-2), which

    Chief Judge Conner found unpersuasive.

48. Admitted in part, denied in part. It is admitted that Defendants

    submitted a copy of the Nat’l Highway Traffic Safety Admin. Report

    as Exhibit I to Defendants’ Motion for Summary Judgment and that it

    speaks for itself. Plaintiff denies that it has any bearing on his Second

    Amendment as-applied challenge, especially when the report does not

    suggest or imply that constitutional rights should be infringed in

    relation to DUIs and it does not provide any correlation between

    Plaintiff, his specific background and the challenged interplay of

    Section 922(g)(1), as-applied to him. (See, Exhibit I to Defendants’

    Motion for Summary Judgment). By way of further response, it has no

    bearing on Plaintiff as Plaintiff was not involved in an “alcohol-

    impaired-driving fatalit[y]” and his sole DUI conviction was in 2004,

    which was fourteen years ago. (See, Exhibit A to Plaintiff’s Motion

    for Summary Judgment). Moreover, the entire General Assembly of

    Pennsylvania has only found it proper to partially strip one’s right to

    Keep and Bear Arms, where the individual is convicted of three DUIs
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 34 of 53




    in a five-year period and then only in relation to the purchase/transfer

    of new firearms; whereby, the courts are to grant relief from the

    disability after ten years. (See, 18 Pa.C.S §§ 6105(c)(3), (e)(2); Fn. 11,

    supra). Lastly, Defendants submitted this identical statement of

    material fact and report in Holloway v. Sessions, 1:17-CV-81, 2018

    WL 4699974 (M.D. Pa. Sept. 28, 2018) (Docs. 61-1 and 61-2), which

    Chief Judge Conner found unpersuasive.

49. Admitted in part, denied in part. It is admitted that Defendants

    submitted a copy of Risk of Alcohol-Impaired Driving Recidivism

    Among First Offenders and Multiple Offenders as Exhibit J to

    Defendants’ Motion for Summary Judgment and that it speaks for

    itself. Plaintiff denies that it has any bearing on his Second

    Amendment as-applied challenge, especially when the article does not

    suggest or imply that constitutional rights should be infringed in

    relation to DUIs and it does not provide any correlation between

    Plaintiff, his specific background and the challenged interplay of

    Section 922(g)(1), as-applied to him. (See, Exhibit J to Defendants’

    Motion for Summary Judgment). By way of further response, it has no

    bearing on Plaintiff as Plaintiff’s sole DUI conviction was in 2004,

    which was fourteen years ago, and the article addresses those with
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 35 of 53




    DUI convictions within the last six years. (See, Exhibit A to Plaintiff’s

    Motion for Summary Judgment). Moreover, the entire General

    Assembly of Pennsylvania has only found it proper to partially strip

    one’s right to Keep and Bear Arms, where the individual is convicted

    of three DUIs in a five-year period and then only in relation to the

    purchase/transfer of new firearms; whereby, the courts are to grant

    relief from the disability after ten years. (See, 18 Pa.C.S §§

    6105(c)(3), (e)(2); Fn. 11, supra). Lastly, Defendants submitted this

    identical statement of material fact and report in Holloway v. Sessions,

    1:17-CV-81, 2018 WL 4699974 (M.D. Pa. Sept. 28, 2018) (Docs. 61-

    1 and 61-2), which Chief Judge Conner found unpersuasive.

50. Admitted in part, denied in part. It is admitted that Defendants

    submitted a copy of the Nat’l Highway Traffic Safety Admin. Report

    as Exhibit K to Defendants’ Motion for Summary Judgment and that

    it speaks for itself. Plaintiff denies that it has any bearing on his

    Second Amendment as-applied challenge, especially when the article

    does not suggest or imply that constitutional rights should be infringed

    in relation to DUIs and it does not provide any correlation between

    Plaintiff, his specific background and the challenged interplay of

    Section 922(g)(1), as-applied to him. (See, Exhibit K to Defendants’
     Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 36 of 53




       Motion for Summary Judgment). By way of further response, the

       portions cited by Defendants have limited bearing in relation to

       Plaintiff, as (1) he did not have “two or three” prior DUIs at the time

       of his sole 2004 DUI conviction, (2) he does not have a criminal

       record of “serious crimes 12 against persons as well as against

       property,” (3) he is not alcohol dependent, and (4) he does not have

       “personality and psychosocial problems” and is a construction

       manager, who manages construction projects in Pennsylvania, New

       Jersey and Delaware. (See, Plaintiff’s Statement of Material Facts ¶¶

       11-13; Exhibit J to Plaintiff’s Motion for Summary Judgment).

       Moreover, the entire General Assembly of Pennsylvania has only

       found it proper to partially strip one’s right to Keep and Bear Arms,

       where the individual is convicted of three DUIs in a five-year period

       and then only in relation to the purchase/transfer of new firearms;

       whereby, the courts are to grant relief from the disability after ten

       years. (See, 18 Pa.C.S §§ 6105(c)(3), (e)(2); Fn. 11, supra). Lastly,

       Defendants submitted this identical statement of material fact and

       report in Holloway v. Sessions, 1:17-CV-81, 2018 WL 4699974 (M.D.

       Pa. Sept. 28, 2018) (Docs. 61-1 and 61-2), which Chief Judge Conner

12
  This report seems to undercut Defendants’ contention that DUI is a serious offense in
and of itself, as the report itself does not categorize DUIs as “serious crimes.”
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 37 of 53




    found unpersuasive.

51. Admitted in part, denied in part. It is admitted that Defendants

    submitted a copy of the report as Exhibit I to Defendants’ Motion for

    Summary Judgment and that it speaks for itself. Plaintiff denies that it

    has any bearing on his Second Amendment as-applied challenge,

    especially when the report does not suggest or imply that

    constitutional rights should be infringed in relation to DUIs and it

    does not provide any correlation between Plaintiff, his specific

    background and the challenged interplay of Section 922(g)(1), as-

    applied to him. (See, Exhibit I to Defendants’ Motion for Summary

    Judgment). By way of further response, it has no bearing on Plaintiff

    as Plaintiff was not involved in a “fatal motor vehicle crash” and his

    sole DUI conviction was in 2004, which was fourteen years ago, and

    the report addresses those with DUI convictions within the last five

    years. (See, Exhibit A to Plaintiff’s Motion for Summary Judgment).

    Moreover, the entire General Assembly of Pennsylvania has only

    found it proper to partially strip one’s right to Keep and Bear Arms,

    where the individual is convicted of three DUIs in a five-year period

    and then only in relation to the purchase/transfer of new firearms;

    whereby, the courts are to grant relief from the disability after ten
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 38 of 53




    years. (See, 18 Pa.C.S §§ 6105(c)(3), (e)(2); Fn. 11, supra). Lastly,

    Defendants submitted this identical statement of material fact and

    report in Holloway v. Sessions, 1:17-CV-81, 2018 WL 4699974 (M.D.

    Pa. Sept. 28, 2018) (Docs. 61-1 and 61-2), which Chief Judge Conner

    found unpersuasive.

52. Admitted in part, denied in part. It is admitted that Defendants

    submitted a copy of the report as Exhibit I to Defendants’ Motion for

    Summary Judgment and that it speaks for itself. Plaintiff denies that it

    has any bearing on his Second Amendment as-applied challenge,

    especially when the report does not suggest or imply that

    constitutional rights should be infringed in relation to DUIs and it

    does not provide any correlation between Plaintiff, his specific

    background and the challenged interplay of Section 922(g)(1), as-

    applied to him. (See, Exhibit I to Defendants’ Motion for Summary

    Judgment). By way of further response, it has no bearing on Plaintiff

    as Plaintiff was not involved in a “fatal motor vehicle crash” and his

    sole DUI conviction was in 2004, which was fourteen years ago, and

    the report addresses those with DUI convictions within the last five

    years. (See, Exhibit A to Plaintiff’s Motion for Summary Judgment).

    Moreover, the entire General Assembly of Pennsylvania has only
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 39 of 53




    found it proper to partially strip one’s right to Keep and Bear Arms,

    where the individual is convicted of three DUIs in a five-year period

    and then only in relation to the purchase/transfer of new firearms;

    whereby, the courts are to grant relief from the disability after ten

    years. (See, 18 Pa.C.S §§ 6105(c)(3), (e)(2); Fn. 11, supra). Lastly,

    Defendants submitted this identical statement of material fact and

    report in Holloway v. Sessions, 1:17-CV-81, 2018 WL 4699974 (M.D.

    Pa. Sept. 28, 2018) (Docs. 61-1 and 61-2), which Chief Judge Conner

    found unpersuasive.

53. Admitted in part, denied in part. It is admitted that Defendants

    submitted a copy of the report as Exhibit I to Defendants’ Motion for

    Summary Judgment and that it speaks for itself. Plaintiff denies that it

    has any bearing on his Second Amendment as-applied challenge,

    especially when the report does not suggest or imply that

    constitutional rights should be infringed in relation to DUIs and it

    does not provide any correlation between Plaintiff, his specific

    background and the challenged interplay of Section 922(g)(1), as-

    applied to him. (See, Exhibit I to Defendants’ Motion for Summary

    Judgment). By way of further response, it has no bearing on Plaintiff

    as Plaintiff’s sole DUI conviction was in 2004, which was fourteen
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 40 of 53




    years ago, and the report addresses those with DUI convictions within

    the last five years. (See, Exhibit A to Plaintiff’s Motion for Summary

    Judgment). Moreover, the entire General Assembly of Pennsylvania

    has only found it proper to partially strip one’s right to Keep and Bear

    Arms, where the individual is convicted of three DUIs in a five-year

    period and then only in relation to the purchase/transfer of new

    firearms; whereby, the courts are to grant relief from the disability

    after ten years. (See, 18 Pa.C.S §§ 6105(c)(3), (e)(2); Fn. 11, supra).

    Lastly, Defendants submitted this identical statement of material fact

    and report in Holloway v. Sessions, 1:17-CV-81, 2018 WL 4699974

    (M.D. Pa. Sept. 28, 2018) (Docs. 61-1 and 61-2), which Chief Judge

    Conner found unpersuasive.

54. Admitted in part, denied in part. It is admitted that Defendants

    submitted a copy of the article as Exhibit L to Defendants’ Motion for

    Summary Judgment and that it speaks for itself. Plaintiff denies that it

    has any bearing on his Second Amendment as-applied challenge,

    especially when the report does not suggest or imply that

    constitutional rights should be infringed in relation to DUIs and it

    does not provide any correlation between Plaintiff, his specific

    background and the challenged interplay of Section 922(g)(1), as-
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 41 of 53




    applied to him. (See, Exhibit L to Defendants’ Motion for Summary

    Judgment). By way of further response, it has no bearing on Plaintiff

    as Plaintiff was not involved in a “fatal crash” and his sole DUI

    conviction was in 2004, which was fourteen years ago. (See, Exhibit

    A to Plaintiff’s Motion for Summary Judgment). Moreover, the entire

    General Assembly of Pennsylvania has only found it proper to

    partially strip one’s right to Keep and Bear Arms, where the

    individual is convicted of three DUIs in a five-year period and then

    only in relation to the purchase/transfer of new firearms; whereby, the

    courts are to grant relief from the disability after ten years. (See, 18

    Pa.C.S §§ 6105(c)(3), (e)(2); Fn. 11, supra). Lastly, Defendants

    submitted this identical statement of material fact and report in

    Holloway v. Sessions, 1:17-CV-81, 2018 WL 4699974 (M.D. Pa.

    Sept. 28, 2018) (Docs. 61-1 and 61-3), which Chief Judge Conner

    found unpersuasive.

55. Admitted in part, denied in part. It is admitted that Defendants

    submitted a copy of the article as Exhibit M to Defendants’ Motion

    for Summary Judgment and that it speaks for itself. Plaintiff denies

    that it has any bearing on his Second Amendment as-applied

    challenge, especially when the report does not suggest or imply that
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 42 of 53




    constitutional rights should be infringed in relation to DUIs and it

    does not provide any correlation between Plaintiff, his specific

    background and the challenged interplay of Section 922(g)(1), as-

    applied to him. (See, Exhibit M to Defendants’ Motion for Summary

    Judgment). By way of further response, it has no bearing on Plaintiff

    as Plaintiff was not involved in a “fatal motor vehicle crash” and his

    sole DUI conviction was in 2004, which was fourteen years ago. (See,

    Exhibit A to Plaintiff’s Motion for Summary Judgment). Moreover,

    the entire General Assembly of Pennsylvania has only found it proper

    to partially strip one’s right to Keep and Bear Arms, where the

    individual is convicted of three DUIs in a five-year period and then

    only in relation to the purchase/transfer of new firearms; whereby, the

    courts are to grant relief from the disability after ten years. (See, 18

    Pa.C.S §§ 6105(c)(3), (e)(2); Fn. 11, supra). Lastly, Defendants

    submitted this identical statement of material fact and report in

    Holloway v. Sessions, 1:17-CV-81, 2018 WL 4699974 (M.D. Pa.

    Sept. 28, 2018) (Docs. 61-1 and 61-3), which Chief Judge Conner

    found unpersuasive.

56. Admitted in part, denied in part. It is admitted that Defendants

    submitted a copy of the article as Exhibit M to Defendants’ Motion
Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 43 of 53




  for Summary Judgment and that it speaks for itself. Plaintiff denies

  that it has any bearing on his Second Amendment as-applied

  challenge, especially when the report does not suggest or imply that

  constitutional rights should be infringed in relation to DUIs and it

  does not provide any correlation between Plaintiff, his specific

  background and the challenged interplay of Section 922(g)(1), as-

  applied to him. (See, Exhibit M to Defendants’ Motion for Summary

  Judgment). By way of further response, it has no bearing on Plaintiff

  as Plaintiff was not involved in a “fatal single-vehicle motor vehicle

  crash” and his sole DUI conviction was in 2004, which was fourteen

  years ago. (See, Exhibit A to Plaintiff’s Motion for Summary

  Judgment). Moreover, the entire General Assembly of Pennsylvania

  has only found it proper to partially strip one’s right to Keep and Bear

  Arms, where the individual is convicted of three DUIs in a five-year

  period and then only in relation to the purchase/transfer of new

  firearms; whereby, the courts are to grant relief from the disability

  after ten years. (See, 18 Pa.C.S §§ 6105(c)(3), (e)(2); Fn. 11, supra).

  Lastly, Defendants submitted this identical statement of material fact

  and report in Holloway v. Sessions, 1:17-CV-81, 2018 WL 4699974

  (M.D. Pa. Sept. 28, 2018) (Docs. 61-1 and 61-3), which Chief Judge
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 44 of 53




    Conner found unpersuasive.

57. Admitted in part, denied in part. It is admitted that Defendants

    submitted a copy of the report as Exhibit N to Defendants’ Motion for

    Summary Judgment and that it speaks for itself. Plaintiff denies that it

    has any bearing on his Second Amendment as-applied challenge,

    especially when the report does not suggest or imply that

    constitutional rights should be infringed in relation to DUIs and it

    does not provide any correlation between Plaintiff, his specific

    background and the challenged interplay of Section 922(g)(1), as-

    applied to him. (See, Exhibit N to Defendants’ Motion for Summary

    Judgment). By way of further response, it has no bearing on Plaintiff

    as Plaintiff is not incarcerated and his sole DUI conviction was in

    2004, which was fourteen years ago. (See, Exhibit A of Plaintiff’s

    Motion for Summary Judgment). Moreover, the entire General

    Assembly of Pennsylvania has only found it proper to partially strip

    one’s right to Keep and Bear Arms, where the individual is convicted

    of three DUIs in a five-year period and then only in relation to the

    purchase/transfer of new firearms; whereby, the courts are to grant

    relief from the disability after ten years. (See, 18 Pa.C.S §§

    6105(c)(3), (e)(2); Fn. 11, supra). Lastly, Defendants submitted this
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 45 of 53




    identical statement of material fact and report in Holloway v. Sessions,

    1:17-CV-81, 2018 WL 4699974 (M.D. Pa. Sept. 28, 2018) (Docs. 61-

    1 and 61-3), which Chief Judge Conner found unpersuasive.

58. Admitted in part, denied in part. It is admitted that Defendants

    submitted a copy of the report as Exhibit N to Defendants’ Motion for

    Summary Judgment and that it speaks for itself. Plaintiff denies that it

    has any bearing on his Second Amendment as-applied challenge,

    especially when the report does not suggest or imply that

    constitutional rights should be infringed in relation to DUIs and it

    does not provide any correlation between Plaintiff, his specific

    background and the challenged interplay of Section 922(g)(1), as-

    applied to him. (See, Exhibit N to Defendants’ Motion for Summary

    Judgment). By way of further response, it has no bearing on Plaintiff

    as Plaintiff is not on probation and his sole DUI conviction was in

    2004, which was fourteen years ago. (See Exhibit A of Plaintiff’s

    Motion for Summary Judgment). Moreover, the entire General

    Assembly of Pennsylvania has only found it proper to partially strip

    one’s right to Keep and Bear Arms, where the individual is convicted

    of three DUIs in a five-year period and then only in relation to the

    purchase/transfer of new firearms; whereby, the courts are to grant
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 46 of 53




    relief from the disability after ten years. (See, 18 Pa.C.S §§

    6105(c)(3), (e)(2); Fn. 11, supra). Lastly, Defendants submitted this

    identical statement of material fact and report in Holloway v. Sessions,

    1:17-CV-81, 2018 WL 4699974 (M.D. Pa. Sept. 28, 2018) (Docs. 61-

    1 and 61-3), which Chief Judge Conner found unpersuasive.

59. Admitted in part and denied in part. It is admitted that Defendants

    filed their own fifty-state survey of the laws. It is denied that it is

    completely accurate. Plaintiff contends that his fifty-state survey is

    more accurate and reflective of how the fifty states treat DUI offenses.

    (See, Exhibit C to Plaintiff’s Motion for Summary Judgment).

60. Denied as stated, as such implies that a possible sentence of one year

    of imprisonment triggers a firearm prohibition under 18 U.S.C. §

    922(g)(1), when 18 U.S.C. § 921(a)(20) specifically exempts state law

    offenses of a misdemeanor nature that can be punished by two years

    or less from the term “crime punishable by imprisonment for a term

    exceeding one year.” As such, Defendants’ statement seems designed

    to confuse the Court as to the true nature of an offense, which triggers

    a prohibition under Section 922(g)(1). And this is not the first time

    that the Defendants have been criticized for making misleading

    statements in relation to the potential penalties of DUI convictions
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 47 of 53




    across the U.S. In footnote 7 of Holloway, Judge Conner declared

    “[i]n support of their position, defendants assert that ‘[f]orty-six states

    punish DUIs as felonies on a first or subsequent conviction.’ ... This

    statement is rather misleading. Not a single state punishes a first DUI

    offense as a felony, and only three states impose a maximum possible

    sentence greater than one year’s imprisonment.” 1:17-CV-81, 2018

    WL 4699974, at *5.

61. Denied as stated, as such implies that a possible sentence of one year

    of imprisonment triggers a firearm prohibition under 18 U.S.C. §

    922(g)(1), when 18 U.S.C. § 921(a)(20) specifically exempts state law

    offenses of a misdemeanor nature that can be punished by two years

    or less from the term “crime punishable by imprisonment for a term

    exceeding one year.” As such, Defendants’ statement seems designed

    to confuse the Court as to the true nature of an offense, which triggers

    a prohibition under Section 922(g)(1). And this is not the first time

    that the Defendants have been criticized for making misleading

    statements in relation to the potential penalties of DUI convictions

    across the U.S. In footnote 7 of Holloway, Judge Conner declared

    “[i]n support of their position, defendants assert that ‘[f]orty-six states

    punish DUIs as felonies on a first or subsequent conviction.’ ... This
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 48 of 53




    statement is rather misleading. Not a single state punishes a first DUI

    offense as a felony, and only three states impose a maximum possible

    sentence greater than one year’s imprisonment.” 1:17-CV-81, 2018

    WL 4699974, at *5.

62. Admitted in part, denied in part. It is admitted that Defendants

    submitted a copy of the report as Exhibit S to Defendants’ Motion for

    Summary Judgment and that it speaks for itself. Plaintiff denies that it

    has any bearing on his Second Amendment as-applied challenge for

    all the reasons specified in Plaintiff’s Objections to Defendants’

    Expert Report of Daniel Webster, ScD. By way of further response,

    Defendants submitted a virtually identical report – except for the

    Plaintiff’s name, differentiation between the use of footnotes and

    endnotes, and this version being signed – by Dr. Webster in Holloway

    v. Sessions, 1:17-CV-81, 2018 WL 4699974, (M.D. Pa. Sept. 28,

    2018) (Doc. 61-4), which Chief Judge Conner found unpersuasive.

    More importantly, Judge Connor, at * 7-8, declared:

           [The Defendants] relies heavily on an expert report to support
           the proposition that individuals like Holloway “are substantially
           more likely to intentionally use firearms to harm others, inflict
           self-harm, and cause inadvertent harm.” (Doc. 61 at 25-27
           (citing Doc. 61-4) ). The expert report states that individuals
           with alcohol dependency or abuse are more prone to violence
           and cites one study that suggests just over 50 percent of DUI
           offenders were alcohol dependent. (Doc. 61-4 at 4-5 & n.8). It
Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 49 of 53




        further notes that alcohol abuse is often comorbid with mental
        illness and is strongly linked with domestic violence, youth
        violence, violent crime, and road rage. (Id. at 6-7). But nothing
        in the record suggests that Holloway was ever diagnosed with
        or suffered from alcohol dependence, alcohol abuse, or mental
        illness. Moreover, the report acknowledges that “it is not
        possible to determine with certainty whether these associations
        are causal.” (Id. at 6).

        The report further opines that laws prohibiting “high risk”
        individuals from purchasing firearms reduce future violent and
        firearms-related offenses. (Id. at 13-14). In support of this
        proposition, the report cites two studies which collected data on
        individuals with at least one prior misdemeanor conviction for a
        crime of violence. (Id. at 13-14 & n.50) Both studies found that
        barring said individuals from purchasing firearms reduced the
        commission of future crimes involving firearms or violence,
        and intimate partner homicides, respectively. (Id.) Defendants
        can draw no reasonable conclusion from these studies about the
        risk posed by Holloway’s potential possession of a firearm as
        his disqualifying misdemeanor was nonviolent.

        One study identified by the report found 32.8 percent of
        handgun purchasers who had prior alcohol convictions were
        arrested for a subsequent crime involving violence or firearms.
        (Id. at 9 & n.34). The study’s regression analysis revealed that
        individuals with just one prior alcohol-related conviction were
        four times as likely to be arrested for a firearm-related offense
        or a crime of violence. (Id. at 10). The data set utilized by the
        study consists of persons who purchased a handgun from a
        California retail firearms dealer in 1977. (Id. at 9). Without
        questioning the validity of the study’s methodology, we find
        that this study alone does not adequately establish a substantial
        fit between Holloway’s disarmament and the government’s
        compelling interest in preventing armed mayhem.

        …

        defendants’ evidence fails to account for key characteristics of
        Holloway and similarly situated persons. They have presented
  Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 50 of 53




           no evidence indicating that individuals like Holloway—after
           over a decade of virtuous, noncriminal behavior—“remain [so]
           potentially irresponsible” that they should be prohibited from
           owning a firearm

63. Admitted in part, denied in part. It is admitted that Defendants

    submitted a copy of the report as Exhibit S to Defendants’ Motion for

    Summary Judgment and that it speaks for itself. Plaintiff denies that it

    has any bearing on his Second Amendment as-applied challenge for

    all the reasons specified in Plaintiff’s Objections to Defendants’

    Expert Report of Daniel Webster, ScD. By way of further response,

    Defendants submitted a virtually identical report – except for the

    Plaintiff’s name, differentiation between the use of footnotes and

    endnotes, and this version being signed – by Dr. Webster in Holloway

    v. Sessions, 1:17-CV-81, 2018 WL 4699974, (M.D. Pa. Sept. 28,

    2018) (Doc. 61-4), which Chief Judge Conner found unpersuasive.

    More importantly, Judge Connor, at * 7-8, declared:

           [The Defendants] relies heavily on an expert report to support
           the proposition that individuals like Holloway “are substantially
           more likely to intentionally use firearms to harm others, inflict
           self-harm, and cause inadvertent harm.” (Doc. 61 at 25-27
           (citing Doc. 61-4) ). The expert report states that individuals
           with alcohol dependency or abuse are more prone to violence
           and cites one study that suggests just over 50 percent of DUI
           offenders were alcohol dependent. (Doc. 61-4 at 4-5 & n.8). It
           further notes that alcohol abuse is often comorbid with mental
           illness and is strongly linked with domestic violence, youth
           violence, violent crime, and road rage. (Id. at 6-7). But nothing
Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 51 of 53




        in the record suggests that Holloway was ever diagnosed with
        or suffered from alcohol dependence, alcohol abuse, or mental
        illness. Moreover, the report acknowledges that “it is not
        possible to determine with certainty whether these associations
        are causal.” (Id. at 6).

        The report further opines that laws prohibiting “high risk”
        individuals from purchasing firearms reduce future violent and
        firearms-related offenses. (Id. at 13-14). In support of this
        proposition, the report cites two studies which collected data on
        individuals with at least one prior misdemeanor conviction for a
        crime of violence. (Id. at 13-14 & n.50) Both studies found that
        barring said individuals from purchasing firearms reduced the
        commission of future crimes involving firearms or violence,
        and intimate partner homicides, respectively. (Id.) Defendants
        can draw no reasonable conclusion from these studies about the
        risk posed by Holloway’s potential possession of a firearm as
        his disqualifying misdemeanor was nonviolent.

        One study identified by the report found 32.8 percent of
        handgun purchasers who had prior alcohol convictions were
        arrested for a subsequent crime involving violence or firearms.
        (Id. at 9 & n.34). The study’s regression analysis revealed that
        individuals with just one prior alcohol-related conviction were
        four times as likely to be arrested for a firearm-related offense
        or a crime of violence. (Id. at 10). The data set utilized by the
        study consists of persons who purchased a handgun from a
        California retail firearms dealer in 1977. (Id. at 9). Without
        questioning the validity of the study’s methodology, we find
        that this study alone does not adequately establish a substantial
        fit between Holloway’s disarmament and the government’s
        compelling interest in preventing armed mayhem.

        …

        defendants’ evidence fails to account for key characteristics of
        Holloway and similarly situated persons. They have presented
        no evidence indicating that individuals like Holloway—after
        over a decade of virtuous, noncriminal behavior—“remain [so]
        potentially irresponsible” that they should be prohibited from
   Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 52 of 53




           owning a firearm


     By way of further response, Dr. Webster’s conclusion fails to contend

     that Mr. Williams is at any, let alone a high, risk of future violence or

     firearm-related offenses and any such contention is directly

     contradicted by the Expert Report of Robert Gordon, who actually

     evaluated Mr. Williams, and concluded that Mr. Williams “has a

     normal personality, without psychopathology and without addiction or

     violent tendencies. Accordingly, the research relief upon by Dr.

     Webster is not applicable to Mr. Williams.” (See, Exhibit J to

     Plaintiff’s Motion for Summary Judgment, pgs. 11-12).

 64. Id.

 65. Id.

 66. Id.

 67. Id.

Dated: November 13, 2018                            Respectfully Submitted,



                                                   _____________________
                                                   Joshua Prince, Esq.
                                                   Attorney Id. No. 306521
                                                   Joshua@PrinceLaw.com

                                                    Adam Kraut, Esq.
                                                    Attorney Id. No. 318482
Case 2:17-cv-02641-RK Document 34-2 Filed 11/13/18 Page 53 of 53




                                           AKraut@PrinceLaw.com

                                           Prince Law Offices, P.C.
                                           646 Lenape Road
                                           Bechtelsville, PA 19505
                                           610-845-3803
                                           610-845-3903 (fax)

                                           Attorneys for Plaintiff
